815 F.2d 701
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Mardez BRADSHAW, Plaintiff-Appellantv.Lt. Harlan EDMONSON, John Rees, Rebecca Cunningham, RobertKomer Jeanetta Lee, Eldon Cravins, and Linda Hall,Defendants-Appellees
No. 86-5434.
United States Court of Appeals, Sixth Circuit.
March 19, 1987.

1
Before KRUPANSKY and BOGGS, Circuit Judges, and TAYLOR, District Judge*.

ORDER

2
This matter is before the Court upon consideration of plaintiff's appeal from the district court's order dismissing his civil rights action filed under 42 U.S.C. Sec. 1983.  The matter has been referred to a panel of the Court pursuant to Rule 9, Rules of the Sixth Circuit.  Upon examination of the certified record and the parties' briefs, the panel agrees unanimously that oral argument is not needed.  Rule 34(a), Federal Rules of Appellate Procedure.


3
Plaintiff alleges that his procedural due process rights were violated when defendants revoked his good-time credits without sufficient evidence and without providing him with a written statement of the evidence relied on and the reasons for the punishment.


4
Upon consideration, this Court affirms the district court's judgment pursuant to Rule 9(b)(5), Rules of the Sixth Circuit, as to all of plaintiffs' claims in this action in relation to his disciplinary proceedings.  Due process requirements were met as required under Wolff v. McDonnell, 418 U.S. 539 (1974), Superintendent, Massachusetts Correctional Institution v. Hill, --- U.S. ---, 105 S.Ct. 2768 (1985), and King v. Wells, 760 F.2d 89 (6th Cir.1985).



*
 The Honorable Anna Diggs Taylor, U.S. District Judge for the Eastern District of Michigan, sitting by designation